                                                                                            FILED
                                                                                   2019 Sep-19 PM 04:11
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

 CHARLES BURGESS,                          )
                                           )
       Petitioner,                         )
                                           )
 v.                                        )     5:19-cv-00852-RDP-HNJ
                                           )
 CULLMAN POLICE                            )
 DEPARTMENT, et al.,                       )
                                           )
       Respondents.

                           MEMORANDUM OPINION
      On August 28, 2019, the Magistrate Judge entered a report recommending that

this action be dismissed without prejudice for failure to prosecute. (Doc. 6).

Although Petitioner was advised of his right to file specific written objections within

fourteen days, he has failed to respond to the report and recommendation.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the Magistrate Judge’s report

is hereby ADOPTED and the recommendation is ACCEPTED. This action is

therefore due to be dismissed without prejudice for failure to prosecute.

      A Final Judgment will be entered.
DONE and ORDERED this September 19, 2019.



                              _________________________________
                              R. DAVID PROCTOR
                              UNITED STATES DISTRICT JUDGE




                                 2
